DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on December 21, 2020 has been entered. Claims 1, 3-7, 9-13, 15-19, and 21 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final office action mailed on August 20, 2020.

Response to Arguments
Applicant’s arguments see pages 8-11, filed December 21, 2020, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments and the examiner’s amendment provided below.


EXAMINER’S AMENDMENT
The Examiner is making an amendment to claims 1, 7, and 13 due to addition of language to put the case in condition for allowance. 

Claim 1. (Currently Amended)  An image processing device, comprising: 

render display data of a planar material, as if the surface of the planar material is overlaid on a display surface, based on illumination information corresponding to at least one light source, material information including texture information of the planar material, and a relative positional relationship, determined from position information obtained by a sensor from within a physical space, between the at least one light source, the display surface of a display of a handheld computing device on which an image of the planar material is displayed, and a viewer who is a user of the display of the handheld computing device, 
wherein the circuitry is configured to control detection of an orientation of the display surface of the display of the handheld computing device and to display an image of the planar material on the display of the handheld computing device using the display data, and the circuitry is configured to render the display data of the planar material based on the illumination information, the material information, and the detected orientation of the display surface of the display of the handheld computing device.

Claim 2. (Canceled).

Claim 3 (Original)  The image processing device of claim 1, wherein the circuitry is configured to control acquisition of ambient illumination information of the image processing device, and the illumination information used in rendering the display data comprises the ambient illumination information acquired.

Claim 4. (Previously Presented)  The image processing device of claim 1, wherein the circuitry is configured to control detection of a direction of a viewer of an image of the planar material, and the circuitry is configured to render the display data based on the illumination 

Claim 5 (Original)  The image processing device of claim 1, wherein the circuitry is configured to communicate with an external device, and the illumination information used in rendering the display data comprises external illumination information acquired from the external device.

Claim 6. (Previously Presented)  The image processing device of claim 1, wherein the illumination information includes a direction, a color component, and an intensity of light, and the material information includes shape characteristics and reflection characteristics for each pixel of an image of the planar material.

Claim 7. (Currently Amended)  A method of processing an image, comprising:
rendering display data of a planar material, as if the surface of the planar material is overlaid on a display surface, based on illumination information corresponding to at least one light source, material information including texture information of the planar material, and a relative positional relationship determined from position information obtained by a sensor from within a physical space, between the at least one light source, the display surface of a display of a handheld computing device on which an image of the planar material is displayed, and a viewer who is a user of the display of the handheld computing device;
detecting an orientation of the display surface of the display of the handheld computing device;
rendering the display data of the planar material based on the illumination information, the material information, and the detected orientation of the display surface of the display of the handheld computing device; and
displaying on the display of the handheld computing device an image of the planar material using the display data.

Claim 8. (Cancelled).

Claim 9. (Previously Presented)  The method of claim 7, further comprising: 
acquiring ambient illumination information, 
wherein the rendering of the display data of the planar material comprises rendering the display data of the planar material based on the ambient illumination information, the material information, and the orientation of the display surface on which an image of the planar material is displayed.

Claim 10. (Previously Presented)  The method of claim 7, further comprising: 
detecting a direction of the viewer of an image of the planar material,
wherein the rendering of the display data of the planar material comprises rendering the display data based on the illumination information, the material information, the orientation of the display surface on which an image of the planar material is displayed, and the direction of the viewer.

Claim 11 (Original)  The method of claim 7, further comprising: 
acquiring external illumination information from an external device,
wherein the illumination information comprises the external illumination information.

Claim 12. (Previously Presented)  The method of claim 7, wherein the illumination information includes a direction, a color component and an intensity of light, and the material 

Claim 13. (Currently Amended)  A non-transitory computer-readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method of processing an image, comprising: 
rendering, using circuitry, a planar display data of planar material, as if the surface of the planar material is overlaid on a display surface, based on illumination information corresponding to at least one light source, material information including texture information of the planar material, and a relative positional relationship determined from position information obtained by a sensor from within a physical space, between the at least one light source, the display surface of a display of a handheld computing device on which an image of the planar material is displayed and a viewer who is a user of the display of the handheld computing device;
detecting an orientation of the display surface of the display of the handheld computing device;
rendering the display data of the planar material based on the illumination information, the material information, and the detected orientation of the display surface of the display of the handheld computing device; and
displaying on the display of the handheld computing device an image of the planar material using the display data.

Claim 14. (Canceled).

Claim 15. (Previously Presented)  The non-transitory computer-readable medium of claim 13, wherein the method further comprises:
acquiring ambient illumination information, 


Claim 16. (Previously Presented)  The non-transitory computer-readable medium of claim 13, wherein the method further comprises: 
detecting a direction of the viewer of an image of the planar material, and
wherein the display data is rendered based on the illumination information, the material information, the orientation of the display surface of the display of the handheld computing device, and the direction of the viewer.

Claim 17. (Previously Presented)  The non-transitory computer-readable medium of claim 13, wherein the method further comprises: 
acquiring external illumination information from an external device,
wherein the display data of the planar material is rendered based on the external illumination information, the material information, and the orientation of the display surface of the display of the handheld computing device.

Claim 18. (Previously Presented)  The non-transitory computer-readable medium of claim 13, wherein the illumination information includes a direction, a color component and an intensity of light, and the material information includes shape characteristics and reflection characteristics for each pixel of an image of the planar material.

Claim 19. (Previously Presented) The image processing device of claim 1, wherein the circuitry is configured to render the display data of the planar material based on the relative positional relationship determined from position information between a light source, a display 

Claim 20. (Cancelled). 

Claim 21. (Previously Presented) The image processing device of claim 1, wherein the illumination information is detected by a sensor from within the physical space.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to the telephone interview with James Love on March 3, 2021.



Allowable Subject Matter

Claims 1, 3-7, 9-13, 15-19, and 21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “render display data of a planar material, as if the surface of the planar material is overlaid on a display surface, based on…and a relative positional relationship, determined from position information obtained by a sensor from within a physical space, between the at least one light source, the display surface of a display of a handheld computing device on which an image of the planar material is displayed, and a viewer who is a user of the display of the handheld computing device” and “render the display data of the planar material based on the illumination information, the material information, and the detected orientation of the display surface of the display of the handheld computing device” as the references only teach use of a mobile device for 3D object rendering and the process of rendering virtual materials associated with a texture which accounts for light in the physical environment, however the references fail to disclose the specific positional relationship between all elements regarding position in physical space, between a light source, a display of the device, and a viewer in conjunction with a detected device orientation for the purpose of rendering the image of the planar material in a perspective that appears overlaid on the device display surface.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 7 and 13, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 3-6, 9-12, 15-19, and 21, these claims depend from allowed base claims 1, 7, and 13, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2013 “Free-viewpoint Video Rendering for Mobile Devices” – Reference is of particular relevance as it discloses an efficient, high-quality FVVR, which runs in real time with user interaction on a mobile device, that supports relighting and integration of relightable free-viewpoint video (FVV) content into computer-generated scenes. Surface appearance is separated into a detail component, and a set of materials with properties determining surface colour and specular behavior.
US 2014/0191947 A1 – Reference is of particular relevance to the application as it discloses a mobile device, such as a smart phone with a camera in which motion of the mobile device is detected relative to a nearby textured surface by analyzing images of the textured surface as a displayed digital content is manipulated in response to the detected motion.
US 2011/0273369 A1 – Reference is of particular relevance to the application as it discloses an image displayed by determining a relative position and orientation of a display in relation to a viewer's head, and rendering an image based on the relative position and orientation.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619